Title: To Thomas Jefferson from Spencer Roane, 20 June 1821
From: Roane, Spencer
To: Jefferson, Thomas


Dear Sir.
Richmond,
June 20th 1821.
The enclosed numbers, on a most important subject, were written by me, and published in the Enquirer.—Mr Ritchie promised me to strike a few Copies, in a more eligible form, to be sent to my most particular, and most distinguished, friends: but his indisposition , and the negligence of his foreman prevented it.—I now doubt whether I ought to venture to send them to you, as taken from the Columns of a newspaper. yet the subject is worthy of your attention. I was particularly desirous, too, of placing them before the Eyes of that illustrious citizen , whom power could not seduce, nor dangers appal, in the great object of his life,—which has been to secure the liberty, and advance the happiness of his native Country.With great consideration, respect, and Esteem, I am, Dear Sir, Your friend & ServantSpencer Roane